Appellate Case: 22-2025     Document: 010110774876       Date Filed: 11/29/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 29, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  RANDY FLOWERS,

        Plaintiff - Appellant,

  v.                                                          No. 22-2025
                                                 (D.C. No. 2:19-CV-01219-GBW-KRS)
  UNITED PARCEL SERVICE, INC.,                                 (D. N.M.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       Randy Flowers appeals the district court’s grant of summary judgment against

 him on claims of unlawful discrimination and retaliation under New Mexico law. We

 have jurisdiction under 28 U.S.C. § 1291, and we affirm.

 I.    STANDARD OF REVIEW

       We review de novo the district court’s grant of summary judgment. See Twigg

 v. Hawker Beechcraft Corp., 659 F.3d 987, 997 (10th Cir. 2011). The question is



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-2025    Document: 010110774876         Date Filed: 11/29/2022    Page: 2



 whether Flowers has raised a genuine issue for trial as to any of his claims. See Fed.

 R. Civ. P. 56(a). We must “view the evidence and the reasonable inferences to be

 drawn from the evidence in the light most favorable to [Flowers].” Twigg, 659 F.3d

 at 997.1

 II.   BACKGROUND & PROCEDURAL HISTORY

       The facts in the light most favorable to Flowers are as follows.

       A.     The August 2017 Safety Audit

       Flowers was a business manager at UPS’s distribution facility in Las Cruces.

 On August 3, 2017, another UPS employee, Trisha Muñoz, tipped off Flowers that a

 third-party safety auditor would arrive at the Las Cruces facility later that day to

 conduct a surprise audit. Flowers quickly learned that some of the paperwork

 documenting regular safety training for the drivers had not been completed. His

 regional supervisor, Jerwin Burke, told Flowers to re-create the paperwork. Flowers

 assigned that task to two employees who worked under him, Patrick Wood and

 Christopher Rivera. Specifically, Flowers asked Wood and Rivera to find the

 relevant drivers, review the paperwork with them, and obtain their signatures.




       1
         Some of Flowers’s arguments rely on New Mexico state courts’
 interpretation of what issues are susceptible to summary judgment under New
 Mexico court rules. We may consider these decisions for their persuasive value, but
 they do not bind us. “In diversity cases, the substantive law of the forum state
 governs the analysis of the underlying claims, including specification of the
 applicable standards of proof, but federal law controls the ultimate, procedural
 question whether judgment as a matter of law is appropriate.” Haberman v. Hartford
 Ins. Grp., 443 F.3d 1257, 1264 (10th Cir. 2006).
                                             2
Appellate Case: 22-2025      Document: 010110774876        Date Filed: 11/29/2022    Page: 3



           Wood and Rivera did not meet with the relevant drivers. They instead

 prepared the paperwork, backdated it, and forged the drivers’ signatures. Then they

 presented the paperwork to Flowers. Flowers knew they had prepared the paperwork

 that day (contrary to the dates written on the paperwork) but the record is not clear if

 he knew they had forged the signatures. Regardless, there was no UPS policy against

 re-creating the paperwork if the training had really happened—and Flowers believed

 it had.

           B.    UPS’s Investigation

           A few days after the audit, Rivera reported to a UPS human resources officer

 that Flowers had instructed him and Wood to fabricate (not re-create) the training

 records. UPS assigned three of its employees to investigate: Glenn Mickelson (a

 human resources manager), Leo Lane (from the company’s security department), and

 Matt Woodruff (also from the security department). They interviewed everyone

 involved. As relevant here, the key points that came out of those interviews were as

 follows:

                Rivera and Wood told essentially the same story. They said that

                 Flowers instructed them to complete the training paperwork, and they

                 responded that some of the drivers had not completed the relevant

                 training. Flowers then told them to “do what you have to do to get it

                 done,” Aplt. App. vol. I at 213 (internal quotation marks omitted), and

                 to “use their relationships with the drivers in order to get the paperwork



                                               3
Appellate Case: 22-2025   Document: 010110774876         Date Filed: 11/29/2022     Page: 4



              completed,” id. at 221. So they fabricated the documents (not just

              forged the signatures), and Flowers knew that.

             Wood also reported that a different supervisor named Tony Sedillo had

              asked him (Wood) to re-sign documentation for training he had

              completed earlier that year.

             Muñoz, who had tipped off Flowers about the audit, claimed that Rivera

              told her the day after the audit that he and Wood had fabricated

              paperwork to document training that never happened.

             Flowers, for his part, said that the instructions to complete the

              paperwork came from Burke, the regional supervisor. Flowers insisted

              that the relevant training had actually happened, and that he never

              instructed or hinted to anyone that they should fabricate records for

              training that never happened.

             Burke denied instructing Flowers to create paperwork for previously

              completed training exercises.

             A supervisor named Patricia Frausto claimed she had been a part of the

              efforts to re-create the paperwork, along with Rivera and Wood. She

              said Flowers had instructed them that they could re-create paperwork

              for training that had actually happened, but she was not instructed to

              fabricate anything. She also reported seeing incomplete training

              paperwork on Wood’s desk about a month before the audit.


                                             4
Appellate Case: 22-2025     Document: 010110774876        Date Filed: 11/29/2022     Page: 5



       The investigators decided that Rivera and Wood were credible and Flowers

 was not. They sent a recommendation to Daniel Moore, the regional human

 resources manager, that Flowers be terminated for violating UPS’s integrity policy.

 Moore reviewed the investigative records, reached the same conclusion, and then

 recommended to someone (the record does not say who) that Flowers be terminated.

       UPS terminated Flowers on March 27, 2018, for violating the integrity policy.

 The record does not clarify who made the final decision, but UPS describes Moore as

 “the ultimate decisionmaker,” Aplee. Resp. Br. at 22; cf. Aplt. App. vol. III at 581

 (making the same claim in summary judgment briefing). Flowers has never disputed

 this description, so we will accept it for purposes of this appeal.

       As for the others involved in the incident, UPS concluded that Muñoz also

 violated the integrity policy, and it demoted her. UPS found that Rivera and Wood

 violated the integrity policy, but it did not discipline them. Finally, the record is

 unclear whether UPS found that Sedillo (who had instructed Wood to re-sign a

 training document) violated any policy. In any event, it imposed no discipline on

 Sedillo.

       C.     Flowers’s Claims of Discrimination and Retaliation

       Flowers was 52 years old when he was fired. He claims his firing was

 motivated by animus toward his age, or was in retaliation for complaining about age

 discrimination. He also claims he was fired in retaliation for reporting safety

 violations to OSHA. The allegations underlying those theories are as follows.



                                             5
Appellate Case: 22-2025    Document: 010110774876        Date Filed: 11/29/2022   Page: 6



       Woodruff (one of the investigators) interviewed Flowers on August 10, 2017,

 one week after the audit. During the interview, Flowers either reported to Woodruff

 that he believed he had been subject to age discrimination at UPS, or he accused

 Woodruff of conducting the interview in an age-discriminatory manner—the record

 is equivocal. Also, during the interview, Flowers said he was planning to report

 certain safety violations to OSHA. After the interview, Woodruff put Flowers on

 administrative leave pending the results of the investigation.

       Flowers again complained to UPS of age discrimination in September 2017.

 The record does not reveal the form this complaint took, or to whom it was

 addressed. That same month, however, UPS assigned another of its employees, Karl

 Walter, to take over Flowers’s duties while he was on administrative leave. Walter

 was 39 or 40 years old at the time.

       In October 2017, Flowers filed a charge of age discrimination with the EEOC,

 and he reported safety violations to OSHA. Flowers complained of age

 discrimination again in a meeting with Mickelson (one of the investigators) in

 February 2018. He also announced that he had reported UPS to OSHA. Finally, he

 complained of age discrimination at his termination hearing on March 27, 2018.2

       After the termination, UPS permanently appointed Walter to replace Flowers

 in Las Cruces.




       2
          We have not found the specifics of the various age-discrimination complaints
 in the record.
                                            6
Appellate Case: 22-2025    Document: 010110774876         Date Filed: 11/29/2022     Page: 7



        D.    Flowers’s Lawsuit

        Flowers filed suit in New Mexico state court, pleading causes of action solely

 under New Mexico law, specifically: (i) age discrimination, in violation of the New

 Mexico Human Rights Act (NMHRA); (ii) retaliation for opposing age

 discrimination, also in violation of the NMHRA; and (iii) retaliation for reporting age

 discrimination and safety problems, in violation of New Mexico common law. UPS

 removed the lawsuit to federal district court, relying on diversity jurisdiction.

 Following discovery, UPS moved for summary judgment on all claims and the

 district court granted that motion.

 III.   ANALYSIS

        A.    Age Discrimination

        The NMHRA prohibits employers from firing otherwise qualified employees

 because of their age. See N.M. Stat. Ann. § 28-1-7(A). When (as in this case) an

 employee tries to prove NMHRA-prohibited discrimination through circumstantial

 evidence, New Mexico courts apply the McDonnell Douglas burden-shifting

 framework. See Smith v. FDC Corp., 787 P.2d 433, 436–37 (N.M. 1990). The

 parties do not argue over the first two steps of that framework—i.e., that Flowers

 made out a prima facie case of age discrimination, and that UPS countered with a

 non-age-related explanation for its decision—so we jump directly to the final step.

 Thus, Flowers must come forward with evidence from which a reasonable factfinder

 could conclude “that [UPS’s] proffered nondiscriminatory reason [i.e., Flowers

 directed subordinates to fabricate training documents] was pretextual or otherwise

                                             7
Appellate Case: 22-2025    Document: 010110774876        Date Filed: 11/29/2022     Page: 8



 inadequate.” Garcia v. Hatch Valley Pub. Schs., 458 P.3d 378, 386–87 (N.M. 2018)

 (internal quotation marks omitted).

       Flowers’s claim of pretext rests on his assertion that UPS’s investigatory

 conclusions are “unworthy of belief.” Aplt. Opening Br. at 23. We will discuss his

 various supporting arguments below, but we pause first to explain what we

 understand Flowers to be claiming when he says that the investigatory conclusions

 are unworthy of belief.

       The investigators heard two stories during their investigation. Rivera and

 Wood said Flowers directed them to fabricate training records, and Muñoz partly

 backed up that account. Flowers said that he directed Rivera and Wood to document

 training that had already occurred, and Frausto partly backed up that account. The

 investigators decided to credit Rivera, Wood, and Muñoz over Flowers and Frausto.

 They passed on their findings to Moore, who agreed and terminated Flowers.

       If Flowers means to say that Rivera’s, Wood’s, and Muñoz’s accounts are

 inherently unworthy of belief, he has not supported that argument. For example, he

 does not argue that their respective stories were implausible, contradictory, or

 otherwise incredible, such that Moore could not have relied on them in good faith.3


       3
         In the background section of his opening brief, Flowers says he told the
 investigators that Rivera and Wood had recently been disciplined for violating the
 UPS integrity policy (specifically, instructing a subordinate to underreport missed
 packages). Perhaps Flowers meant to imply that this was reason to question Rivera’s
 and Wood’s credibility, but he never makes any argument to that effect until his reply
 brief. “[A]rguments raised for the first time in a reply brief are waived.” In re Motor
 Fuel Temperature Sales Pracs. Litig., 872 F.3d 1094, 1112 n.5 (10th Cir. 2017).
 Regardless, this does not amount to a charge that Rivera’s and Wood’s accounts were
                                            8
Appellate Case: 22-2025    Document: 010110774876         Date Filed: 11/29/2022     Page: 9



 He also does not argue that the investigation was procedurally flawed (e.g., the

 investigators approached their task as if the outcome was a foregone conclusion, or

 overlooked someone important they should have interviewed, or conveyed the

 witnesses’ statements to Moore selectively or inaccurately).

       Thus, we understand Flowers to be arguing that, although

             the investigation appears to have gone by-the-book, and

             a reasonable decisionmaker could have concluded that Flowers

              instructed his subordinates to fabricate training documents,

 factors external to the investigation could still lead a reasonable jury to decide that

 Moore did not credit Rivera, Wood, and Muñoz over Flowers, but instead used the

 investigation as an opportunity to terminate Flowers because he wanted to replace

 him with someone younger.

       With this in mind, we turn to the evidence and arguments Flowers proffers in

 support of this theory.

              1.     No Policy Against Recreating Training Documents

       Flowers argues that the UPS human resources department has not “cite[d] to a

 single policy about recreating documents.” Aplt. Opening Br. at 21. But Flowers

 himself recognizes that “[r]ecreating a document and falsifying a document are not

 the same.” Id. at 11. UPS says it terminated Flowers for falsifying documents, not

 for recreating them. So the apparent lack of a policy against after-the-fact training


 inherently unbelievable. Also, Flowers does not point us to evidence showing that
 Moore knew about Rivera’s and Wood’s recent discipline.
                                             9
Appellate Case: 22-2025      Document: 010110774876        Date Filed: 11/29/2022    Page: 10



  documentation says nothing about whether a jury could disbelieve UPS’s explanation

  that Moore relied in good faith on the investigatory findings.

                2.      No Discipline for Sedillo

        Flowers emphasizes that Sedillo instructed Wood to re-sign a document

  reflecting previously completed hazmat training. “This,” he says, “was exactly the

  same conduct that Flowers engaged in by having employees recreate documents [for

  training] that had already been completed.” Id. at 22. Yet Sedillo (then in his “early

  thirties,” Aplt. App. vol. II at 518, ¶ 17) received no discipline. See, e.g., Smith,

  787 P.2d at 438 (noting that evidence of “others who were not members of protected

  groups but were guilty of similar safety infractions [but] were not terminated” was

  appropriately considered by the trial court when it “determin[ed] that the reason for

  the [plainitff’s] dismissal was race or age-based animus and not a valid business

  judgment”).

        This argument might have force if Moore had concluded that both Flowers and

  Sedillo had directed subordinates to fabricate training documents, not re-create them.

  But Flowers does not point us to anything in the record showing that Moore (or even

  the investigators that reported to Moore) deemed the hazmat training document to be

  a fabrication. Absent that, Flowers and Sedillo are not comparable because they did

  not commit the same infraction. Thus, lack of discipline for Sedillo has no

  evidentiary value.4


        4
         To be clear, Flowers never says Moore would have been the one to decide
  whether to discipline Sedillo. Indeed, he never identifies who would have made that
                                              10
Appellate Case: 22-2025    Document: 010110774876        Date Filed: 11/29/2022     Page: 11



               3.     No Discipline for Rivera and Wood

        Flowers points out that Rivera and Wood were management-level employees,

  like him, and they were the ones who “actually falsified the document[s],” but they

  received no discipline. Aplt. Opening Br. at 24. At the time, Rivera and Wood were

  ages 29 and 36, respectively. The district court held, however, that Rivera and Wood

  are not properly comparable to Flowers: “A manager directing subordinates to

  fabricate documents is materially different from subordinates doing so at their

  manager’s direction.” Aplt. App. vol. III at 636.

        Flowers obviously disagrees with the district court, but he “does not challenge

  the court’s reasoning on this point. We therefore do not address the matter.” Reedy

  v. Werholtz, 660 F.3d 1270, 1275 (10th Cir. 2011) (emphasis added).

               4.     Burke’s Opinion

        Burke, who supervised Flowers, said at his deposition that he “wasn’t involved

  in the decision process [to terminate Flowers],” but he “personally would not have

  terminated him” due to his thirty years of service and his “outstanding job in

  Southwest New Mexico.” Aplt. App. vol. II at 526. Flowers asserts that Burke’s

  opinion should count for something, but he does not explain why. In any event,

  Burke says he did not participate in the decision to terminate Flowers, so his opinion



  decision, which is arguably fatal to this comparison. Cf. Metzler v. Fed. Home Loan
  Bank of Topeka, 464 F.3d 1164, 1175 (10th Cir. 2006) (in an FMLA retaliation case,
  stating that “pretext cannot be inferred where . . . one supervisor treats one employee
  one way and another supervisor treats another employee a different way”). But the
  district court did not distinguish Sedillo on this basis, nor does UPS press this point
  on appeal, so we choose not to address it further.
                                            11
Appellate Case: 22-2025    Document: 010110774876        Date Filed: 11/29/2022        Page: 12



  has no relevance to whether Moore decided to terminate Flowers based on the

  investigatory findings or some other reason.

               5.     Position Filled by a Substantially Younger Person

        UPS replaced Flowers (then age 52) with Walter, who is twelve or thirteen

  years younger. The district court refused to consider this as evidence of pretext. The

  district court said that replacement by someone outside of the protected class is one

  way of establishing a prima facie case, but considering the same evidence at the

  pretext phase “would swallow the pretextual analysis.” Aplt. App. vol. III at 639.

        Flowers strenuously objects to the idea that evidence to support a prima facie

  case cannot also be considered at the pretext phase. Cf. Wells v. Colo. Dep’t of

  Transp., 325 F.3d 1205, 1218 (10th Cir. 2003) (in the context of a Title VII

  retaliation claim, stating that “evidence supporting the prima facie case is often

  helpful in the pretext stage” (internal quotation marks omitted)). But we need not say

  whether the district court’s reasoning was justifiable in this instance. We may

  instead presume that a jury could consider Walter’s age when deciding if the

  investigatory findings were a pretext for age discrimination. Below, we will discuss

  whether this, combined with any other relevant pretext evidence, could lead a

  reasonable jury to find for Flowers. We will also consider another fact Flowers

  alleges regarding Walter, namely, that one of the investigators (Mickelson) knew

  UPS was looking for a new position for Walter in New Mexico.5


        5
          We note this is another instance where Flowers fails to identify the relevant
  decisionmaker. Mickelson may have known UPS was looking for a place for Walter
                                             12
Appellate Case: 22-2025    Document: 010110774876          Date Filed: 11/29/2022   Page: 13



               6.     Temporal Proximity

        Finally, Flowers emphasizes that he complained of age discrimination to

  Woodruff (the investigator who interviewed him) in August 2017, after which

  Woodruff placed him on administrative leave. Then he filed a corporate complaint of

  age discrimination with UPS, followed by an EEOC charge. He complained about

  age discrimination again in a follow-up interview in February 2018, and for the last

  time in his termination hearing in March 2018. All of this, he says, shows temporal

  proximity, and is therefore evidence of pretext.

        Temporal proximity is usually discussed as evidence of retaliation, not

  discrimination. Perhaps temporal proximity would be relevant to a discrimination

  claim if an employer fired an employee shortly after learning that the employee is a

  member of a protected class (e.g., the employee has a disability). But Flowers does

  not claim that Moore only learned of his age just before deciding to fire him. Also, it

  is not apparent what inferences Flowers believes a jury could draw from the timing of

  his complaints relative to other events. For these reasons, we conclude that temporal

  proximity is not relevant to his discrimination claim.

               7.     Synthesis

        Given the foregoing, Flowers’s only relevant evidence of pretext is that

  Mickelson knew UPS wanted to find a place for Walter in New Mexico and that

  Walter in fact replaced Flowers, who was more than a decade older. Under the



  in New Mexico, but Flowers does not tell us who, specifically, decided that Walter
  would take Flowers’s place.
                                            13
Appellate Case: 22-2025      Document: 010110774876        Date Filed: 11/29/2022     Page: 14



  circumstances, we hold that no reasonable jury could infer from these facts alone that

  Moore terminated Flowers because of his age, and not because of the investigatory

  findings. Thus, the district court correctly granted summary judgment on Flowers’s

  claim for age discrimination.

           B.    Retaliation for Opposing Age Discrimination

           Flowers relies on all the same evidence just discussed to support his claim that

  Moore terminated him in retaliation for complaining about age discrimination. And,

  in this context, evidence of temporal proximity is potentially relevant. See Metzler,

  464 F.3d at 1172. But we hold that no reasonable jury could find for Flowers on this

  claim.

           We will assume a crucial fact, namely, that Moore knew Flowers had

  complained of age discrimination.6 Even so, we do not believe a reasonable jury

  could infer from

                the timing of Flowers’s termination relative to his complaints (which he

                 made only after the investigation began, and about which he has never

                 provided any details), plus

                the fact that he was replaced by a younger person

  that Moore fired Flowers on account of his age-discrimination complaints, and not on

  account of the investigatory findings. So we affirm the district court’s entry of

  summary judgment against Flowers on this claim also.


           6
         This is another area where Flowers has failed to direct us to the relevant
  evidence, but about which the district court and UPS have said nothing.
                                               14
Appellate Case: 22-2025    Document: 010110774876        Date Filed: 11/29/2022    Page: 15



        C.     Retaliation for Reporting Safety Violations

        During the investigation, Flowers reported UPS workplace safety violations to

  OSHA. Flowers alleges that UPS terminated him in retaliation for those reports, in

  violation of New Mexico common law. See Gutierrez v. Sundancer Indian Jewelry,

  Inc., 868 P.2d 1266, 1272 (N.M. Ct. App. 1993) (“[R]etaliat[ing] against an

  employee for reporting unsafe working conditions to appropriate public officials is

  contrary to public policy in New Mexico and gives rise to a common-law remedy.”).

        UPS moved for summary judgment on this claim but the district court’s

  summary judgment order said nothing about it. Flowers argues that this requires a

  remand. UPS does not dispute that the district court failed to rule on this claim but

  argues that Flowers has presented no evidence that Moore was aware of Flowers’s

  OSHA complaints when he made the termination decision. See also Aplt. App. vol.

  III at 592 (raising the same argument in its summary judgment reply brief). In reply,

  Flowers repeats that he told Woodruff and Mickelson about his OSHA complaints,

  but he does not address UPS’s argument that he lacks evidence of Moore’s

  knowledge.

        “Where an issue has not been ruled on by the court below, we generally favor

  remand for the district court to examine the issue,” Tabor v. Hilti, Inc., 703 F.3d

  1206, 1227 (10th Cir. 2013), unless “the proper resolution is beyond any doubt,”

  Singleton v. Wulff, 428 U.S. 106, 121 (1976). We believe the proper resolution of

  this claim is beyond doubt. Flowers cannot hold UPS liable for retaliation based on

  his OSHA complaints without showing that the decisionmaker knew of those

                                             15
Appellate Case: 22-2025    Document: 010110774876       Date Filed: 11/29/2022   Page: 16



  complaints. Cf. Petersen v. Utah Dep’t of Corr., 301 F.3d 1182, 1188 (10th Cir.

  2002) (“[A]n employer cannot engage in unlawful retaliation if it does not know that

  the employee has opposed or is opposing a violation of Title VII.”). Because

  Flowers fails to respond to UPS’s argument that he has no evidence Moore knew of

  his OSHA complaint, we hold that the district court’s entry of judgment against

  Flowers on this claim was proper, even if the court did not explain why.

  IV.   CONCLUSION

        We affirm the district court’s judgment.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           16